The last paragraph of Section 4785-100a, General Code, authorizes an appeal to this court from a finding by the Secretary of State.
Section 12223-4, General Code, contains the provision that an appeal shall be deemed perfected when written notice of appeal shall be filed with the lower court, tribunal, officer or commission."
The record discloses that no notice of appeal was filed with the Secretary of State.
The filing of a notice of appeal with that officer was a prerequisite to appeal to this court.
The motion is sustained and the appeal dismissed.
Appeal dismissed.
WEYGANDT, C.J., TURNER, WILLIAMS, MATTHIAS, HART and ZIMMERMAN, JJ., concur.
BETTMAN, J., not participating. *Page 281